PEE CURIAM.
— The order appealed from is affirmed, with costs, upon the opinion of the special terrp justice who made said order. «
The following opinion was rendered at special term by Mr. J us tico BOTTY:
*613“The proceedings were, adjourned, not for the continuance of the examination of any surety which had been commenced, but to enable the defendant to procure the attendance of his sureties, or substitute new sureties and have them present for examination. Motion is therefore denied, but the new sureties must attend for justification on two days’ notice after service of notice of demand for such justification by plaintiff’s attorney.”